

Exhibit 10.3
THE PROGRESSIVE CORPORATION
2017 EXECUTIVE ANNUAL INCENTIVE PLAN


Award Agreement (2017 Fiscal Year)
 
This Award Agreement (2017 Fiscal Year), dated <Grant Date> (the “Agreement”),
describes the Award granted to <Participant> (“Participant”) pursuant to The
Progressive Corporation 2017 Executive Annual Incentive Plan (the “Plan”) with
respect to the fiscal year of The Progressive Corporation (the “Company”) ending
December 31, 2017 (the “Fiscal Year”). Capitalized terms used in this Agreement
are used as defined in the Plan.


1.
Qualified Performance-Based Award. The Award is an Award under the Plan and
subject to all of the terms and conditions of the Plan. In addition, the Award
is a Qualified Performance-Based Award and is subject to all of the terms and
conditions of the Plan applicable to Qualified Performance-Based Awards. The
Award is performance-based, is not based on Participant performance, and is not
a form of commission compensation.



2.
Annual Incentive Payment. Subject to the terms of the Plan and this Agreement,
the annual incentive payment, if any, payable to Participant pursuant to this
Award with respect to the Fiscal Year (the “Annual Incentive Payment”) will be
determined by application of the following formula:



Annual Incentive Payment = Paid Eligible Earnings x Target Percentage x
Performance Factor


3.
Definitions. For purposes of this Agreement, the following terms will have the
following meanings:



a.
"Paid Eligible Earnings" shall mean and include the following amounts received
by Participant from the Company or one of its Subsidiaries during the Fiscal
Year: regular salary, Earned Time Benefit pay (excluding the payout of unused
Earned Time Benefit pay at termination), sick pay, holiday pay, funeral pay,
overtime pay, military make-up pay, shift differential, and retroactive payments
of any of the foregoing items, in each case received by the participant during
the Fiscal Year for work or services performed as an officer or employee of
Progressive. For purposes of this Agreement, and notwithstanding the foregoing,
Paid Eligible Earnings shall exclude all other types of compensation, including,
without limitation: any short-term or long-term disability payments made to the
participant; the earnings replacement component of any workers’ compensation
benefit or award; any amounts paid pursuant to a judgment in, or settlement
related to, any action, suit or proceeding, whether in law or equity, to any
extent arising from or relating to Participant’s employment with the Company, or
work or services performed for or on behalf of the Company; any amount paid
under



        1

--------------------------------------------------------------------------------




a separation allowance (or severance) plan; any bonus, Gainsharing or other
incentive
compensation award (whether denominated, or payable, in cash or equity),
including, without limitation, payments from any discretionary cash fund; any
dividend payments or dividend equivalent amounts; any unused Earned Time
Benefit; and any other payment required by applicable law to be paid to
Participant by the Company and intended to replace all or any portion of wages
or earnings during a period of unemployment, whether due to illness, disability
or otherwise (including, but not limited to, payments made pursuant to any
statute, rule or regulation of a governmental authority relating to leave on
account of maternity, paternity, parental status or responsibility, or
sickness).


b.
“Target Percentage” shall mean <%>.



c.
“Performance Factor” shall be determined by the Committee in the manner
described in Section 4; provided, however, that the Performance Factor will not
exceed 2.0.



4.
The Performance Factor. The Performance Factor shall be determined by the
performance of the Core Business during the Fiscal Year, pursuant to the
procedures and calculations described below.



a.
Core Business Defined. The “Core Business” shall be comprised of the following
business units of the Company and its consolidated entities (each a “Business
Unit” or “Unit”):



•
The Agency Auto Business Unit, consisting of the auto business produced by
agents or brokers, including Strategic Alliances Agency Auto, but excluding all
Agency special lines businesses;

•
the Direct Auto Business Unit, consisting of the personal auto business produced
by phone, over the Internet, or via a mobile device, but excluding all Direct
special lines businesses;

•
the special lines Business Unit, consisting of special lines business generated
by agents and brokers or directly by phone, over the Internet, or via a mobile
device;

•
The Commercial Lines Business Unit; and

•
The Property Business Unit.



Notwithstanding the foregoing descriptions, for all purposes hereunder, the
following are excluded from the Core Business results (both growth and
profitability): results of the Professional Liability business, the Midland
Financial Group, Inc. and other businesses in run-off; results of the CAIP
Servicing Group; results of the Company’s Australian operations; flood insurance
policies, renters insurance policies, umbrella policies and related expenses;
and any results of any Commercial Lines product or program pursuant to which the
Company insures any transportation network company or other entity engaged in a
ride, cartage, or vehicle sharing business, operation, platform, or program or
in a business based




on matching and/or sharing time, use and/or assets by and among people and/or
businesses.


b.
Matrices. For purposes of computing a performance score for the Core Business,
operating performance results for each Business Unit are evaluated using a
performance matrix for the Fiscal Year. Each matrix assigns performance scores
to various combinations of profitability and growth outcomes for the applicable
Business Unit. Each Business Unit will be evaluated according to the performance
of the Business Unit as a whole. Therefore, the Committee has established
performance matrices for the Fiscal Year for each of the Business Units.



c.
Performance Measures. Each matrix will include the following Performance
Measures: growth in policies in force (“PIFs”) and combined ratio, or
profitability, as described below.



i.
Growth. The growth measure for the Fiscal Year under all matrices will be based
on policies in force ("PIFs"). For all matrices, growth will be measured by the
percentage change in average PIFs for the Fiscal Year compared to the average
PIFs of the immediately preceding fiscal year. Average PIFs for the Fiscal Year
and for the immediately preceding fiscal year will be determined by adding the
fiscal-month-end number of PIFs for each month during such year and dividing the
total by twelve. Assigned risk business will not be included in determining the
growth of any Business Unit.



ii.
Profitability. For all Business Unit matrices, the measurement of profitability
will be the combined ratio (calculated in accordance with U.S. generally
accepted accounting principles) (the "GAAP Combined Ratio") for the Fiscal Year
for the applicable Unit. Assigned risk business will be included in determining
the GAAP Combined Ratio for the applicable Business Unit. The net operating
expense of Corporate Products (e.g., self-insurance) shall be apportioned among
the appropriate Business Units in accordance with the respective amount(s) of
net earned premiums generated by each such Business Unit and will be reflected
in the calculation of the GAAP Combined Ratio for such Business Units.



d. Calculation of Performance Factor.


i.
Performance Scores. Using the actual performance results and the performance
matrix for each Business Unit, the GAAP Combined Ratio for each such Unit will
be matched with the growth levels achieved by such Unit, to determine the
performance score for each such Unit. The performance score for each Business
Unit, which will









be used to calculate     the Performance Factor as described further below, can
vary from 0 to 2.0.


ii.
Performance Factor. The resulting performance scores for each of the Business
Units will then be multiplied by a weighting factor, which shall be a fraction
or decimal equivalent, determined by dividing the net earned premiums generated
by such Business Unit during the Fiscal Year by the net earned premiums
generated by all of the Business Units comprising the Core Business in the
aggregate. Subject to paragraph 3(c) of this Agreement, the sum of these
weighted performance scores will be the Performance Factor for the Fiscal Year.



iii.
Committee Discretion. Notwithstanding anything to the contrary contained in this
Agreement, at or prior to the time of payment, the Committee, in its sole
discretion, may reduce the amount of any Annual Incentive Payment that otherwise
would payable according to this Agreement, or eliminate the Award in full. The
Committee, in its sole discretion, may treat Participant differently than other
Plan participants for these purposes. Any such determination by the Committee
shall be final and binding on Participant and Participant’s estate and
beneficiaries. Under no circumstances shall the Committee have discretion to
increase the amount of the Annual Incentive Payment above the amount that would
have been paid based on this Paragraph 4 (excluding adjustments required by
Section 3(d) of the Plan).



5.
Payment Qualification Date; Leave of Absence. Section 5, and other applicable
Sections, of the Plan will govern the payment of the Annual Incentive Payment
and the limitations and exceptions thereto. The following additional terms shall
apply to this Award:



a.
Qualification Date. Unless otherwise determined by the Committee, and except as
expressly provided herein, in order to be entitled to receive an Annual
Incentive Payment, the Participant must be an active officer or regular employee
of the Company or one of its Subsidiaries on November 30 of the Fiscal Year
(“Qualification Date”). If Participant’s employment terminates for any reason
prior to the Qualification Date, Participant will not be entitled to an Annual
Incentive Payment. Annual Incentive Payments are not earned until paid.



b.
Leave of Absence. If Participant is on a leave of absence covered by the Family
and Medical Leave Act of 1993, as amended (or equivalent state or local law),
the Americans with Disabilities Act of 1991, as amended (or equivalent state or
local law), personal leave of absence with the approval of the Company, military
leave or short or long-term disability (provided that, in













the case of a long-term disability, Participant is still an employee of the
Company) on the Qualification     Date, Participant will be entitled to receive
an Annual Incentive Payment, calculated as provided in Paragraphs 3 and 4 above,
based on the amount of Paid Eligible Earnings received by Participant during the
Fiscal Year but subject to the terms of the Plan.


6.
Deferral of Annual Incentive Payment. If then eligible to participate in The
Progressive Corporation Executive Deferred Compensation Plan ("Deferral Plan"),
Participant may elect to defer all or a portion of the Annual Incentive Payment
otherwise payable to him/her under this Agreement, subject to and in accordance
with the terms of the Deferral Plan. If Participant has made such an election
under the Deferral Plan, then to the extent of such election, the Annual
Incentive Payment will, instead of being paid to Participant, be credited to
Participant’s account under the Deferral Plan in accordance with the terms of
the Deferral Plan.



7.
Shareholder Approval. This Award is subject to the Plan being approved by the
requisite vote of the Company’s shareholders at the Company’s Annual Meeting of
Stockholders to be held in May 2017. If such approval is not obtained, the Award
and this Agreement will be null and of no force or effect.



8.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes and cancels any other agreement, representation or
communication, whether oral or in writing, between the parties relating to the
Award, provided that the Agreement shall be at all times subject to the Plan.



9.
Amendment. The Committee may amend the terms of this Award to the fullest extent
permitted by Section 7 of the Plan.



10.
Acknowledgments. Participant: (a) acknowledges receiving a copy of the Plan, and
represents that he or she is familiar with all of the material provisions of the
Plan, as set forth in such; (b) accepts this Agreement and the Award subject to
all provisions of the Plan and this Agreement; and (c) agrees to accept as
binding, conclusive and final all decisions and interpretations of the Committee
relating to the Plan, this Agreement or the Award.    





        2

--------------------------------------------------------------------------------






Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by accepting
the Award pursuant to the procedures adopted by the Company. Upon such
acceptance by Participant, this Agreement will be immediately binding and
enforceable against Participant and the Company.
THE PROGRESSIVE CORPORATION




By: /s/ Daniel P. Mascaro
Vice President & Secretary



________________________________
[Participant's Name]
Date:        




        3